Motion for consolidation of appeals and other relief denied. Memorandum: The order entered August 8, 1997 is not a dispositional order that is appealable as of right (see, Family Ct Act § 1112 [a]), and the appeals taken from the orders entered October 7, 1997 were deemed abandoned and dismissed on July 13, 1998 (see, 22 NYCRR 1000.12 [b]). Appellant may move to vacate the dismissal of those appeals upon submission of an affidavit demonstrating a reasonable excuse for the delay in perfecting the appeals and an intent to perfect the appeals within a reasonable time and setting forth sufficient facts to demonstrate merit to the appeals (see, 22 NYCRR 1000.13 [g]). Present — Pine, J. P., Wisner, Pigott, Jr., Callahan and Balio, JJ.